618 F.2d 39
FARM BUREAU MUTUAL INSURANCE CO., Appellant,v.CRUM & FORSTER INSURANCE CO., Appellee.
No. 79-1744.
United States Court of Appeals,Eighth Circuit.
Submitted March 13, 1980.Decided April 1, 1980.

Bruce E. Sherwood, Wheaton, Minn., for appellant.
Stephen W. Plambeck (on brief), Nilles, Hansen, Selbo, Magill & Davies, Fargo, N. D., for appellee.
Before BRIGHT, ROSS and ARNOLD, Circuit Judges.
PER CURIAM.


1
This appeal involves a dispute between two insurance carriers over which one is liable for damages arising from a hunting accident.  The accident occurred when a shotgun being held by James Bergerud, Jr., an insured under a farm liability policy issued by Farm Bureau, discharged and injured another member of a deer hunting party.  At the time of the accident, the hunting party was in the box of a pickup truck operated by Gary Jacobson, an insured under an automobile liability policy issued by Crum & Forster.  The injured hunter filed suit against both Bergerud and Jacobson.  A settlement was negotiated, with Farm Bureau paying its policy limits of $25,000, and Crum & Forster contributing $5,000.


2
Farm Bureau then filed suit for indemnity against Crum & Forster.  The facts were stipulated.  The District Court,* applying Minnesota law, concluded that the hunting accident had not arisen out of the ownership, maintenance, or use of the motor vehicle insured by Crum & Forster, and judgment was entered dismissing the complaint.  This appeal followed.


3
The judgment is affirmed on the basis of Judge Devitt's well-reasoned opinion.  See 8th Cir. Rule 14.


4
Affirmed.



*
 The Honorable Edward J. Devitt, Chief Judge, United States District Court for the District of Minnesota